     Case: 1:18-cv-01134-WHB Doc #: 11 Filed: 01/25/19 1 of 4. PageID #: 110




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JIM T. GLOVER, JR.,                 )     CASE NO. 1:18-cv-1134
                                    )
            Plaintiff,              )
                                    )     JUDGE DONALD C. NUGENT
      vs.                           )
                                    )
CORPORAL BOARDMAN, et al.,          )
                                    )
            Defendants.             )
____________________________________________________________________________

DEFENDANTS BOARDMAN AND IRION’S ANSWER TO PLAINTIFF’S COMPLAINT
                               (JURY DEMAND)
______________________________________________________________________________

       Now come Defendants Corporal Steve Boardman and Officer Philip Irion, Jr., by and

through counsel, and submit for their Answer to Plaintiff’s Complaint the following.

       1.     Plaintiff’s Complaint has been reviewed by this Court under 28 U.S.C.

       1915(e)(2), wherein substantial portions of Plaintiff’s Complaint were dismissed. R. 5,

       Memorandum and Order, 12-21-18. As appropriate, Defendant’s Answer will refer to

       this Court’s Order.

       2.     Further, Plaintiff’s Complaint lacks paragraph numbers or consistent pagination.

       As such, Defendants will refer to the pagination of the electronic filing of Plaintiff’s

       Complaint and attached affidavits. R. 1 and R. 1-1 respectively. Further, as Plaintiff’s

       Complaint contains some generic form language, Defendants will ignore form language

       in Plaintiff’s Complaint unless specifically relevant.

       3.     Answering Pages 1 and 2 of Plaintiff’s Complaint, there are no allegations

       requiring answer by these Defendants.
Case: 1:18-cv-01134-WHB Doc #: 11 Filed: 01/25/19 2 of 4. PageID #: 111




 4.     Answering Page 3 of Plaintiff’s Complaint, Defendants deny any and all

 allegations of cruel and unusual punishment and inappropriate supervision.

 5.     Answering Pages 4 and 5 of Plaintiff’s Complaint, Defendants deny Plaintiff’s

 allegations against these Defendants. Answering the remainder of allegations against

 other persons or parties contained, Defendants deny or deny for want of information the

 allegations contained therein.

 6.     Answering Page 6 of Plaintiff’s Complaint, Defendants admit that the Cuyahoga

 County Correctional Center (“CCCC”) does have grievance procedures that cover

 Plaintiff’s claims against these Defendants.

 7.     Answering Page 7 of Plaintiff’s Complaint, Defendants admit that Plaintiff filed a

 grievance related to allegations against these Defendants. The CCCC investigated the

 grievance and found the allegations to be unfounded. Plaintiff did not appeal the result of

 the grievance. Defendants deny or deny for want of information the remaining

 allegations in Page 7 of Plaintiff’s Complaint.

 8.     Answering Page 8 of Plaintiff’s Complaint, Defendants deny or deny for want of

 information Plaintiff’s allegations regarding CCCC’s grievance response.

 9.     Answering Pages 9, 10 and 11 of Plaintiff’s Complaint, there are no allegations

 requiring answer by these Defendants.

 10.    Answering Pages 1 through 6 of attachment 1-1 to Plaintiff’s Complaint (attached

 affidavits), Defendants deny or deny for want of information the allegations contained

 therein. Further, these affidavits related to claims and persons specifically dismissed by

 this Court. See R. 5.

 11.    Answering Pages 7 to 8 of attachment 1-1 to Plaintiff’s Complaint (attached

 affidavit), Defendants state that on December 26, 2017, Corporal Boardman sprayed

                                          2
      Case: 1:18-cv-01134-WHB Doc #: 11 Filed: 01/25/19 3 of 4. PageID #: 112




        Oleoresin Capsicum (a.k.a. “pepper spray”) on inmate Plaintiff after Plaintiff became

        insubordinate during breakfast service. Corporal Boardman applied pepper spray to

        Plaintiff’s face and torso. Officer Irion assisted Corporal Boardman in restraining

        Plaintiff. Plaintiff was handcuffed and ordered into a restraint chair per protocol. After

        being secured, Plaintiff was then decontaminated and brought to CCCC’s medical staff.

        Defendants deny the remaining allegations contained in Pages 7 and 8 of attachment 1-1

        to Plaintiff’s Complaint.

        12.     Answering Pages 9 through 11 of attachment 1-1 to Plaintiff’s Complaint

        (attached affidavit), Defendants deny or deny for want of information the allegations

        contained therein. Further, these affidavits related to claims and persons specifically

        dismissed by this Court. See R. 5.

                                      AFFIRMATIVE DEFENSES

        13.     Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which relief

        can be granted.

        14.     Defendants are entitled to qualified immunity.

        15.     Plaintiff has failed to sufficiently serve process on these Defendants.

        16.     Plaintiff has failed to exhaust administrative remedies.

        WHEREFORE, having fully answered, Defendants pray that Plaintiff’s Complaint be

dismissed and that they go hence without cost or delay. In the alternative, Defendants request a

trial by jury on all issues herein.



                                               Respectfully submitted,

                                               MICHAEL C. O’MALLEY, Prosecuting
                                               Attorney of Cuyahoga County, Ohio

                                       By:     /s/ Robert F. Cathcart______________
                                                  3
     Case: 1:18-cv-01134-WHB Doc #: 11 Filed: 01/25/19 4 of 4. PageID #: 113




                                           ROBERT F. CATHCART (001747)
                                           Assistant Prosecuting Attorney
                                           The Justice Center, Courts Tower
                                           1200 Ontario Street, 8th Floor
                                           Cleveland, Ohio 44113
                                           Tel: (216) 443-7218 Fax: (216) 443-7602
                                           Email: rcathcart@prosecutor.cuyahogacounty.us
                                           Attorney for Corporal Boardman and Correctional
                                           Officer Irion




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 25th, 2019 a copy of the foregoing Defendants Corporal

Boardman and Correctional Officer Irion’s Answer to Plaintiff’s Complaint was sent via regular

U.S. mail to the following:



       Jim T. Glover, Jr.
       #A752050
       Trumbull County Correctional Institution
       5701 Burnett Road
       Leavittsburg, OH 44430



                                           /s/ Robert F. Cathcart______________
                                           ROBERT F. CATHCART (0071747)
                                           Assistant Prosecuting Attorney




                                              4
